In a habeas corpus proceeding, relator appeals from a judgment of the Supreme 'Court, Nassau 'County, entered December 18, 1969, which dismissed the proceeding. Judgment reversed, on the law and .the facts, without costs, and writ sustained to the extent that the amount of relator’s bail is reduced from $50,000 to $15,000. In our opinion, the amount of bail fixed by the County Court, Nassau County, is excessive to the extent indicated herein. Hopkins, Acting P. J., Munder, Kleinfeld, Brennan and Benjamin, JJ., concur.